  Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 1 of 9




    0---A

     ',
      N\ ,\,ts
         ''          \   4,       _      :-VcDtZ_--fr_ -4-eiks               •

---\\, .\-p..T        -1 N4u-P-Q \•          KA _I t''




SCANNED at
and Emailed                           U P1 : %      i LA              _i'..i.4 ' it,
1 1 cdo bg7Q...,Q Lpages
1
  da e      initials No.                 -61CCA--     ....       AI        . LUg.      .
                                          'Ail"\f\:          \   All"\__At rILCG
                         Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 2 of 9



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


                                        UNITED STATES DISTRICT COURT
                                                                        or the       \
                                                        1c)NiR      \C- OF C iONN('' t CAA



     oN‘e               10\o
                              Petitioner
                                                                                                  3:20 cv 00584-AWT
                                   V.                                                Case No.
                                                                                                        (Supplied by Clerk of Court)




                          Respondent
(name of warden or authorized person having custody ofpetitioner)


                         PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                               Personal Information

1.        (a) Your full name:             1\1 \ -Q--,\(\,,V,,)-e                              C.).\-3
          (b) Other names you have used:           N\'0
2.        Place of confinement:
          (a) Name of institution:       oV\-),\
          (b) Address:           (--14Y)          \-),e    tV cy-D    -           wbc3,IQ
                                                                           • c33-41.)2
         (c) Your identification number:                                    171513
3.       Are you currently being held on orders by:
         0 Federal authorities       (7Ktate authorities                          0 Other - explain:

4.        Are you currently:
         OA pretrial detainee (waiting for trial on criminal charges)
          Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
            If you are currently serving a sentence, provide:
                  (a) Name and location of court that sentencecd you:                                                           C.-13L01
                (b) Docket nu ber of criminal c se:                                    kA10                D37 -1 l l 1D T
                (c) Date of sentencing:        INAIVO\                    2 \ l eict
         JBeing held on an immigration charge
         0 Other (explain):




                                                  Decision or Action You Are Challenging

5.       What are you challenging in this petition:
         0 How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
           revocation or calculation of good time credits)

                                                                                                                                           Page 2 of 9
                          Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 3 of 9



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

         0Pretrial detention
         0 Immigration detention
         0 Detainer
         Pfhe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
            maximum or improperly calculated under the sentencing guidelines)
         0 Disciplinary proceedings
         [I Other (explain):


6.        Provide more information about the decision or action you are challenging:
          (a) Name and location of the agency or court: AM7\-Vc)\ZX

          (b) Docket number, case number, or opinion number:                         -             is 71-1          —
          (c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):
                                                                          e \\A-                           in           LAtvo
                   'Ok1           \AO              k\
                                                                                    i\ e,ve.V •


          (d) Date of the decision or action:
                                                                                  v+eA
                                            Your Earlier Challenges of the Decision or Action

7.        First appeal
          Did you appeal the decision, file a grievance, or seek an administrative remedy?
          0 Yes                  [7No
          (a) If "Yes," provide:
                   (1) Name of the authority, agency, or court:

                    (2)   Date of filing:
                    (3)   Docket number, case number, or opinion number:
                    (4)   Result:
                    (5)   Date of result:
                    (6)   Issues raised:




          (b) If you answered "No," explain why you did not appeal:



8.       Second appeal
         After the first appeal, did you file a second appeal to a higher authority, agency, or court?
         [7 Yes                   0 No


                                                                                                                                Page 3 of 9
                          Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 4 of 9



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


          (a) If "Yes," provide:
                   (1) Name of the authority, agency, or court:

                    (2)   Date of filing:
                    (3)   Docket number, case number, or opinion number:
                    (4)   Result:
                    (5)   Date of result:
                    (6)   Issues raised:




          (b) If you answered "No," explain why you did not file a second appeal:



9.       Third appeal
         After the second appeal, did you file a third appeal to a higher authority, agency, or court?
         0 Yes                  C] No
         (a) If "Yes," provide:
                  (1) Name of the authority, agency, or court:

                    (2)   Date of filing:
                    (3)   Docket number, case number, or opinion number:
                    (4)   Result:
                    (5)   Date of result:
                    (6)   Issues raised:




         (b) If you answered "No," explain why you did not file a third appeal:



10.      Motion under 28 U.S.C. § 2255
         In t iis petition, are you challenging the validity of your conviction or sentence as imposed?
            Yes                  0 No
         If "Yes," answer the following:
         (a)     Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
                 0 Yes                     17'No


                                                                                                                Page 4 of 9
                          Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 5 of 9



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                    If "Yes," provide:
                    (1) Name of court:
                    (2) Case number:
                    (3) Date of filing:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




          (b)       Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                    seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                    sentence?
                    CI Yes                     Pri
                                                 \ro
                    If "Yes," provide:
                    (1) Name of court:
                    (2) Case number:
                    (3) Date of filing:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




          (c)       Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
                    conviction or sentence:




11.       Appeals of immigration proceedings
         Does this case concern immigration proceedings?
         CI Yes                 fIo
                 If "Yes," provide:
         (a)     Date you were taken into immigration custody:
         (b)     Date of the removal or reinstatement order:
         (c)     Did you file an appeal with the Board of Immigration Appeals?
                CI Yes                      El No


                                                                                                                    Page 5 of 9
                          Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 6 of 9



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


                    If "Yes," provide:
                    (1) Date of filing:
                    (2) Case number:
                    (3) Result:
                    (4) Date of result:
                    (5) Issues raised:




          (d)       Did you appeal the decision to the United States Court of Appeals?
                    El Yes                       No
                    If "Yes," provide:
                    (1) Name of court:
                    (2) Date of filing:
                    (3) Case number:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




12.      Other appeals
         Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
         raised in this petition? 240
         [7 Yes
          If "Yes," provide:
         (a) Kind of petition, motion, or application:
         (b) Name of the authority, agency, or court:

          (c) Date of filing:
          (d) Docket number, case number, or opinion number:
          (e) Result:
          (f) Date of result:
          (g) Issues raised:




                                                                                                                    Page 6 of 9
                          Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 7 of 9



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                Grounds for Your Challenge in This Petition

13.       State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
          facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

       GROUND ONE: 1,k                                          eL-Y•Ce-                                        yv-33 toN)-11-0-d,
                                            11-1\ A\N\                                                         WNS         t "to(-)


          (a) Supportin, facts (Be brief Do not cite cases or law.):
        --IT N,̀'\ `se-NQ-V--k\K' -EA .\-',        '        ,..t.,                                       )%. m c\, J,1,-.% occs),,p,exi 10ty,k)
                                                                                     - - -INtib -L\--eiaEz
                                                                                     V
        -r wick\ INA k-                  No.Q. b E--      LI-7             op.5 clA). k- Nle.),
         ikNi i'-W(ZOtY,Zik         t -e-r-\Q-    1"-c5E'                     Viol vA--,us . tv\e_ %1),\--\-e,    ,,-,,   V tivur-Ni -e_
         bie..'t -- -e_ \` AO Se__N1 NQ1.\1(,'                                 \IN)-e._:‘ uV- t-oi2- tiu4t,-- oFFelA.1)e-rs

         (b) Did you present road One in all appeals that were available to you?
         CI Yes                p No
      • GROUND TWO:                                                                                                                A-bc1R-1
                                                      If(       51-                oF A-1
                                                       Cio\                  t

          (a) Supporting facts (Be brief Do not cite cases or law.):
                              \ e .1krA1-1,4                                                                            0)\A              S
                    U-twit
                       -Pik\                          J31\y‘)                 k- )6161 -e.                                     %C) - CA) eat
                                                       yuk.hit                   _e_         Q.0 rkke-\\N-cs \\),‘,\.           stk-Vk-\ s t\c.
         6 u)                                                      N,
                                                                    ,ct                       ‘4-1k                  o9-            \-1 ``1 •

          (b) Did you present Ground Two in all appeals that were available to you?
            Yes                    0

      GROUND THREE: "-EP                            2,\*L\                                                          pAk .) 119
         Nj      tt.\-1 bd                                  L\ L                                                      (niQr&i.k--LAi DK).


         (a)     upporting facts (Be brief. Do not cite cases or law.):
                  3— .(>,                                         l3
                                      b\) tt,1                         -VoNkyt.4Z4)                           Ur
                                 k                                                     Ao‘      e-ays 1 NQ                 Nc-, k-cl\J

        "T"Ci             kvt1Ae_6110-cA •- .e*AAC              •e                  -e3-e-                      -                     LA e dcx
          (b) Did you present Ground Thre in all appeals that ere available to you?                                                            N-90-i •
         171 Yes               17 No


                                                                                                                                      Page 7 of 9
                          Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 8 of 9



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

        GROUND FOUR:




          (a) Supporting facts (Be brief Do not cite cases or law.):




         (b) Did you present Ground Four in all appeals that were available to you?
         11 Yes                JNo

14.       If there are any grounds that you did not present in all appeals that were available to you, explain why you did
          not:          \\-e.),AAV                                \ \ )14.)--e Ocic-e-   co-l-ce-
                              ‘`-\k•     • F•s\A'‘P.,                            -ecp- M-Lulte.      4:‹3::(.\-cA \-0 ot•-- pRo\.k__
            e               \130                                                                    •-'9 c.`   LC\ lY/A-VS') Ch (5,Iq C
        t    sk'    Aü1-)c\c,'                            Ve"21\1                 h\kt1cSa\ W.-CA e>41/NW`:)V\r lqq),


                                                                  Request for Relief
                                                                                                                                   KliviltAM•




15. State exactly what you want the court to do: -%-e—S                                          t'•3                1\NC,   5




                                                                                                                                  Page 8 of 9
                         Case 3:20-cv-00584-AWT Document 1 Filed 04/29/20 Page 9 of 9


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                    Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place this petition in the prison mail system:

                  /-\e Fik                          P D2-0

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.




Date:
                                                                  GLANA"A_Ita                                               6.16- AziK
                                                                                              Sig     re of Petitioner




                                                                              Signature of Attornty or other authorized person, if any




                                                                                                                                         Page 9 of 9
